Case: 14-11034     Date Filed: 08/22/2014   Page: 1 of 9


                                                          [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-11034
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:13-cv-00119-JDW-AEP



JUSTIN LASTER,

                                                            Plaintiff-Appellant,

                                     versus

CITY OF TAMPA POLICE DEPARTMENT,
M. BARRY,
police officer,
S. VANTROOP,
police officer,
S. VANTREESE,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (August 22, 2014)
              Case: 14-11034       Date Filed: 08/22/2014    Page: 2 of 9


Before TJOFLAT, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Justin Laster, proceeding pro se, appeals the district court’s dismissal of the

City of Tampa (the “City”) from his lawsuit, brought pursuant to 42 U.S.C. § 1983

and state tort law, for failure to state a claim upon which relief can be granted

under Rule 12(b)(6), Fed. R. Civ. P. Laster argues that the district court erred by

dismissing the City because the City should be held vicariously liable for the

actions of its employees. Laster also appeals the district court’s denial of his

motions to recuse the trial judge, asserting that a conflict of interest existed and

that he presented evidence of the judge’s impartiality. Upon review of the record

and after consideration of the parties’ briefs, we affirm.

                                           I.

      Laster brought this action against the City and two officers with the Tampa

Police Department, Mark Barry and Scott Vantreese, alleging various violations

arising out of a traffic stop. Pertinent to this appeal, Laster filed an amended

complaint in March 2013 containing the following allegations, which we accept as

true for purposes of our review.

      Around 9:05 p.m. on July 11, 2011, Laster was driving on Nebraska Avenue

in Tampa, Florida, when Barry initiated a traffic stop of Laster’s vehicle.

Vantreese arrived soon after as backup. After running a check of Laster’s license


                                           2
              Case: 14-11034    Date Filed: 08/22/2014   Page: 3 of 9


and registration, Barry cited Laster for failing to register his vehicle in Florida

within ten days of obtaining employment in Florida and arrested him without

explanation, placing handcuffs very tightly on Laster’s wrists. Barry also cited

Laster for an inoperable passenger-side headlight, although Laster alleged that the

light was working. While Laster was detained in the back of the police car,

Vantreese searched Laster’s car and seized several cell phones and a laptop.

Vantreese and Barry discussed whether they could charge Laster with any other

crime based on the evidence obtained from the car. Eventually Laster was taken to

the police station and kept in a holding cell until the next morning, when he was

released.

      Laster alleged that Barry and Vantreese lacked probable cause to pull him

over, pulled him over because he was black, illegally arrested him, and attempted

to fabricate additional charges to keep him in jail. He asserted that the defendants

should be held accountable for their “deliberate, wrongful, and malicious actions.”

Laster further stated that a state-court judge later found him not guilty of the two

citations that Barry issued. Based on these events, Laster raised claims of false

arrest, malicious prosecution, and police misconduct under Florida state law, and

violations of the Fourth Amendment and Title VII of the Civil Rights Act of 1964.

The defendants moved to dismiss the complaint for failure to state a claim under

Rule 12(b)(6), and Barry and Vantreese raised the defense of qualified immunity.


                                         3
                Case: 14-11034        Date Filed: 08/22/2014      Page: 4 of 9


       The district court granted in part and denied in part the defendants’ motion

to dismiss. At issue in this appeal, the court dismissed with prejudice all claims

against the City, finding that the amended complaint did not state any claims

against the City or the police department, nor did “the allegations against the

officers, even liberally construed, state an action against the City.” The court

dismissed the Title VII claim with prejudice but granted Laster leave to amend his

complaint with respect to other counts against Barry and Vantreese which were

dismissed without prejudice.1

       Thereafter, Laster filed a pro se second amended complaint, naming Barry

as the sole defendant, alleging false arrest, malicious prosecution, and violations of

Laster’s Fourth Amendment rights. Barry answered the complaint, and neither

party moved for summary judgment. Laster proceeded to trial before a jury only

with respect to his Fourth Amendment claim. The jury returned a verdict finding

that Barry had not intentionally committed acts that violated Laster’s constitutional

rights. Upon entry of judgment on the jury verdict, Laster timely brought this

appeal.

       On appeal, Laster argues that the district court erred by dismissing the City

from the action because the City should be held vicariously liable for the torts of its

employees under Fla. Stat. § 768.28. He also contends that the court erred in

       1
         Laster does not challenge on appeal the dismissal of his Title VII claim or the dismissal
without prejudice of his claims against Vantreese.
                                                4
              Case: 14-11034    Date Filed: 08/22/2014   Page: 5 of 9


denying his motions to recuse the judge, which he filed after the order on the

motion to dismiss and later during discovery.

                                        II.

      We review de novo the district court’s grant of a motion to dismiss for

failure to state a claim under Rule 12(b)(6), Fed. R. Civ. P., accepting the facts

alleged in the complaint as true and drawing all reasonable inferences in the

plaintiff’s favor. Butler v. Sheriff of Palm Beach Cnty., 685 F.3d 1261, 1265 (11th

Cir. 2012). We hold the pleadings of pro se parties to less stringent standards than

pleadings drafted by lawyers and therefore construe Laster’s pleadings liberally.

Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). We review a district

court’s refusal to recuse for an abuse of discretion. Christo v. Padgett, 223 F.3d

1324, 1333 (11th Cir. 2000).

                                        A.

      Section 1983 creates a private cause of action for deprivations of federal

rights by persons acting under color of state law.             42 U.S.C. § 1983.

Municipalities and other local-government units are included among the “persons”

to whom § 1983 applies. Monell v. Dep’t of Soc. Servs. of New York, 436 U.S.

658, 690-91, 98 S. Ct. 2018 (1978). When a constitutional injury is caused by the

execution of a government entity’s official policy or custom, the entity may be

held liable under § 1983. See id. at 694, 98 S. Ct. 2018. But a municipal employer


                                         5
               Case: 14-11034     Date Filed: 08/22/2014    Page: 6 of 9


is not vicariously liable under § 1983 for injuries caused solely by its employees.

Id. at 691-94, 98 S. Ct. 2018; McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir.

2004). Florida law, on the other hand, allows a plaintiff to recover against a

municipality for the tortious acts of its employees based upon a theory of

respondeat superior. Brown v. City of Clewiston, 848 F.2d 1534, 1543 n.18 (11th

Cir. 1988); see Fla. Stat. § 768.28.

      The district court did not err in dismissing the City from Laster’s lawsuit for

failure to state a claim upon which relief could be granted. Although Florida state

law allows for an entity such as the City to be held vicariously liable for the torts of

its employees, this rule does not apply to federal constitutional claims asserted

under § 1983.     The City cannot be held vicariously liable under § 1983 for

violations of the Fourth Amendment allegedly committed by its individual

employees. McDowell, 392 F.3d at 1289. Moreover, Laster did not allege any

facts indicating that the officers were acting pursuant to the City’s official policy or

custom, and he does not raise the City’s municipal liability as an argument on




                                           6
                 Case: 14-11034        Date Filed: 08/22/2014        Page: 7 of 9


appeal. 2 See Monell, 436 U.S. at 694, 98 S. Ct. 2018. Consequently, the § 1983

claim against the City was properly dismissed. 3

       We further disagree with Laster’s contention that the jury’s verdict finding

Barry not personally liable shows that the City itself is liable for his injuries. To

prevail on a theory of vicarious liability against the City under Fla. Stat. § 768.28,

Laster had to show liability on the part of Barry, the City’s employee.                          See

Citibank, N.A. v. Data Lease Fin. Corp., 904 F.2d 1498, 1500-01 (11th Cir. 1990).

Because the jury found that Barry had not violated Laster’s constitutional rights,

Laster cannot proceed against the City.

                                                 B.




       2
           Laster’s argument that the district court erred by dismissing the City with prejudice
without granting him at least one opportunity to amend his complaint was first raised in his reply
brief and, therefore, is not properly before us. See Lovett v. Ray, 327 F.3d 1181, 1183 (11th Cir.
2003). In any case, Laster has not shown that permitting him to amend his claims against the
City would have been anything other than futile.
       3
           In his briefs on appeal, Laster challenges the district court’s ruling only with respect to
the alleged Fourth Amendment violations brought pursuant to § 1983, not the tort claims brought
under Florida state law. Accordingly, Laster has abandoned any argument that the court erred in
dismissing the state-law claims by failing to raise the issue on appeal. See Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 681-82 (11th Cir. 2014). Moreover, Laster would not be
entitled to relief on appeal with respect to these claims because, even if the district court erred in
dismissing the state tort claims against the City, the doctrine of claim preclusion would, under
the circumstances, bar Laster from raising these same claims against the City in a future
proceeding. See Kaiser Aerospace & Elecs. Corp. v. Teledyne Indus., Inc. (In re Piper Aircraft
Corp.), 244 F.3d 1289, 1296 (11th Cir. 2001). Claim preclusion would apply because the claims
were raised, though abandoned prior to trial; there was a final judgment on the merits by a court
of competent jurisdiction; and the City was in privity with Barry because the City’s liability was
based solely on Barry’s actions. See id.; Citibank, N.A. v. Data Lease Fin. Corp., 904 F.2d 1498,
1500-03 (11th Cir. 1990).
                                                  7
              Case: 14-11034    Date Filed: 08/22/2014     Page: 8 of 9


      Any judge must disqualify himself “in any proceeding in which his

impartiality might reasonably be questioned” or “[w]here he has a personal bias or

prejudice concerning a party.” 28 U.S.C. § 455(a), (b)(1). “Under § 455, the

standard is whether an objective, fully informed lay observer would entertain

significant doubt about the judge’s impartiality.”       Christo, 223 F.3d at 1333.

Neither rulings adverse to a party nor friction between the court and counsel

constitute pervasive bias requiring recusal. Hamm v. Members of Bd. of Regents,

708 F.2d 647, 651 (11th Cir. 1983).

      The district court did not abuse its discretion by declining to recuse. Laster

had sought the judge’s recusal on two occasions: first, for reasons relating to the

adverse ruling dismissing the City from the action, and second, because Laster did

not timely receive a management scheduling order, and he alleged that the

deadlines in the order were unfair. The fact that the district judge made rulings

adverse to Laster does not constitute pervasive bias. See Hamm, 708 F.2d at 651.

Nor did Laster present—and the record does not contain—evidence that would

cause an objective, fully informed lay observer to entertain significant doubt about

the court’s impartiality. See Christo, 223 F.3d at 1333. On the contrary, the record

reflects that the judge promptly responded to the concerns raised in Laster’s second

recusal motion by sua sponte amending the scheduling order to extend the




                                         8
              Case: 14-11034        Date Filed: 08/22/2014   Page: 9 of 9


deadlines. The district judge, therefore, had no duty to recuse, so his failure to

recuse does not constitute error.

                                           IV.

      In sum, the district court did not err in dismissing Laster’s claim against the

City for violations of his Fourth Amendment rights, and the court did not abuse its

discretion in denying Laster’s motions to recuse. Accordingly, we affirm the

judgment of the district court.

      AFFIRMED.




                                            9